Citation Nr: 0925639	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-01 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for a nervous condition, 
to include depressive neurosis.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
schizophrenic reaction, chronic, undifferentiated type.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include depressive neurosis and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to August 
1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, in which the RO declined to reopen the 
previously denied claim for service connection for 
schizophrenic reaction, chronic, undifferentiated type.

Before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).

The veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is 
associated with the claims file.

A few procedural issues require clarification.

First, there is some apparent confusion on the part of the RO 
as to when Disabled American Veterans (DAV) was properly 
designated as the Veteran's appointed representative.

In a December 2004 letter, the Veteran's sister, who has been 
identified by the Veteran as a person to whom the RO is 
allowed to communicate and to provide information, as well as 
a person from which the RO is allowed to obtain information 
from, stated that DAV is their (the Veteran's and her) 
representative.  The RO thereafter acknowledged DAV as the 
Veteran's representative in a March 2005 letter signed by the 
Veterans Service Center Manager.  This letter notified the 
Veteran of a March 2005 rating decision which declined to 
reopen the previously denied rating decision for service 
connection for schizophrenic reaction.  In the text, the RO 
noted that it was sending a copy of the letter to DAV because 
the Veteran had appointed DAV as his representative.  The 
letter indicated that the Veteran could also contact DAV with 
any questions or if he needed assistance.  The March 2005 
rating decision listed DAV as the Veteran's representative.  

In March 2005, DAV submitted a notice of disagreement on the 
Veteran's behalf.  In its April 2005 statement of the case, 
the RO again recognized DAV as the Veteran's representative.  
In May 2005, DAV submitted a VA Form 9, Appeal to the Board 
of Veterans Appeals, signed by the Veteran's sister, and a 
statement signed by a service officer with DAV expressing the 
Veteran's intent to continue his appeal.  Subsequent to 
receipt of the VA Form 9, in May 2005, the RO sent the 
Veteran a letter stating it could not accept correspondence 
from DAV, as the Veteran had not appointed DAV as his 
representative.  The RO further stated it could not accept 
the VA Form 9 to perfect his appeal because it was signed by 
his sister.

A properly executed VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, signed by 
the Veteran and designating DAV as his representative, is of 
file and is dated in September 2005, date-stamped received in 
June 2006.  However, review of the right hand side of the 
brief face shows that the very first document attached is a 
VA Form 21-22 executed for another Veteran with a different 
VA identification number, identifying a completely different 
Veterans Service Organization.  

The RO's acceptance of the designation of DAV as the 
Veteran's representative, and its continued designation of 
DAV as the Veteran's properly designated representative in 
communication to the Veteran and the representative up until 
the VA Form 9 was filed, created an appearance that it had, 
in fact, accepted DAV as the Veteran's representative.  The 
Veteran and his sister, as well as DAV, relied on this 
acceptance. 

As will be discussed below, the RO has mislaid mail 
containing significant evidence in this case.  It is 
certainly possible, in that light, that a properly executed 
VA 21-22 was received at the time of the December 2004 
designation.  It would be reasonable to conclude that the 
RO's actions were based on what it certainly then perceived 
as a proper designation of a DAV as the Veteran's 
representative.

Given the RO's actions in accepting DAV as the Veteran's 
representative initially, the loss of mail and the mis-filing 
of documents in this case, and the fact that the Veteran has 
a psychiatric disorder that significantly diminishes his 
ability to participate in his claim, the Board can see no 
other outcome than to conclude that DAV was properly 
appointed as the Veteran's representative effective in 
December 2004.  

As DAV is recognized as the Veteran's representative 
effective in December 2004, the Board accepts the 
representative's May 2005 statement in support of the 
Veteran's appeal as sufficient to timely perfect his appeal 
to the November 2004 rating decision.

As an aside, the Board notes that the Veteran's 
representative identified the March 2005 rating decision, 
rather than the November 2004 rating decision, as the 
decision to which the Veteran's notice of disagreement was 
directed.  The March 2005 rating decision is merely a 
continuance of the November 2004 rating decision, issued 
after a statement from a health care provider identified in 
the course of adjudicating the November 2004 decision was 
received.  The intent of the March 2005 notice of 
disagreement was to disagree with the RO's denial of 
reopening the previous denial for service connection for 
schizophrenic reaction, chronic, undifferentiated type, and 
it is timely as to the November 2004 rating decision.

The Board thus finds that the decision herein appealed is the 
November 2004 rating decision.  

Finally, the Veteran's file contains a previous denial of 
service connection for a nervous condition to include 
depressive neurosis.  This condition is symptomatically 
interrelated with the Veteran's present claim for service 
connection, which is more appropriately viewed as a claim for 
service-connection for an acquired psychiatric disorder-as 
his diagnoses have changed over the years.

Accordingly, the Board is taking jurisdiction of a claim to 
reopen the previously denied claim for service connection for 
a nervous disorder to include depressive neurosis.  The claim 
may be granted based on the evidence of record, as will be 
explained below.  Thus there is no prejudice to the Veteran 
in so doing.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues have thus been recharacterized as presented on the 
first page of this decision.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

As discussed below, VA has lost the Veteran's submission of 
evidence in support of his claim to reopen the previous 
denials of service connection and the Board will, 
accordingly, accept that the evidence was sufficient to 
reopen.


FINDINGS OF FACT

1.  In a December 1969 rating decision, the RO denied service 
connection for a nervous condition to include depressive 
neurosis.  The Veteran did not appeal this decision and it 
became final.

2.  In a September 1972 rating decision, the RO denied 
service connection for schizophrenic reaction, chronic, 
undifferentiated type.  The Veteran did not appeal this 
decision and it became final.

3.  Evidence received since the December 1969 and September 
1972 determinations is presumed to relate to an unestablished 
fact necessary to substantiate the claims for service 
connection for a nervous condition, to include depressive 
neurosis, and for schizophrenic reaction, chronic, 
undifferentiated type.  It therefore raises a reasonable 
possibility of substantiating these claims.

4.  The medical evidence and lay testimony establishes that 
the Veteran's currently diagnosed acquired psychiatric 
disability, to include depressive neurosis and schizophrenia, 
had its onset during active service.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1969 determination 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for a 
nervous condition, to include depressive neurosis, are met. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2008).

2.  Evidence received since the September 1972 determination 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for 
schizophrenic reaction, chronic, undifferentiated type, are 
met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2008).

3.  The criteria for service connection for an acquired 
psychiatric disability, to include depressive neurosis and 
schizophrenia, have been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I. New and Material

In a December 1969 rating decision, the RO denied service 
connection for a nervous condition, to include depressive 
neurosis.  In its decision, the RO noted that service medical 
records showed no inservice treatment for a nervous 
condition.  Post-service private treatment records dated in 
1969 showed hospitalization for a drug overdose in a suicidal 
attempt.  The Veteran was diagnosed with depressive neurosis.  
As the condition was not shown during active service nor 
shown to be the etiological result of active service, service 
connection could not be granted.

In a September 1972 rating decision, the RO denied service 
connection for schizophrenic reaction, chronic, 
undifferentiated type.  In its decision, the RO noted that a 
statement from the Veteran's private doctor attested to the 
fact he had treated the Veteran during active service for 
mental and emotional abnormality when he was home on 
furlough.  After discharge from active service, the physician 
stated, the Veteran got worse and he was finally committed 
for psychiatric treatment.  The RO noted that VA treatment 
records showed hospitalization in 1972 for schizophrenic 
reaction, chronic, undifferentiated type.  However, the 
private physician did not provide treatment records, dates of 
treatment, or the diagnosis for which the Veteran was 
treated.  Accordingly, it could not be established that the 
diagnosed schizophrenic reaction had its onset during active 
service or within the one year presumptive period, or that it 
was etiologically related to active service.  

Notice of these decisions were given by letters dated in 
February 1970 and October 1972, respectively.  The Veteran 
did not appeal the December 1969 and September 1972 rating 
decisions, and the decisions became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Veteran testified in January 2009 before the undersigned 
Veterans' Law Judge, following which he submitted additional 
evidence to the Board in March 2009.  However, as the 
Veteran's claim file was still at the RO, the Board mailed 
the evidence back to the RO to associate with the Veteran's 
claims file.  At the same time, the RO mailed the Veteran's 
claim file to the Board.  The Board requested that the RO 
then send the evidence back to the Board to be associated 
with the claims file but, after numerous emails and several 
searches, the RO was unable to locate the mail.  The RO has 
now determined that the mail is lost and cannot be 
reconstructed.  DAV has, despite numerous efforts, been 
unable to contact the Veteran.

The Board has no choice but to presume that the evidence the 
Veteran submitted is new and material.  

Hence, reopening the claims for service connection for a 
nervous condition to include depressive neurosis and for 
schizophrenic reaction, chronic, undifferentiated, is 
warranted.  


II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran clams service connection for an acquired 
psychiatric disorder to include depressive neurosis and 
schizophrenia. 

Service medical records show no complaints of or treatment 
for an acquired psychiatric condition of any kind.  His 
reports of medical history and examination prior to entrance 
into active service and his report of medical examination at 
discharge from active service reflect no psychiatric 
complaints, defects, diagnoses, abnormalities or other 
findings.

VA and private treatment records show that the Veteran was 
diagnosed with schizophrenic reaction, chronic, 
undifferentiated type as early as March 1968 and with 
depressive reaction without psychosis in 1969.  Moreover, 
treatment records received from the Social Security 
Administration (SSA) and dated in 1982 show a history of 
overt psychotic illness for over 15 years with numerous 
hospitalizations.  This would date the onset of the Veteran's 
psychosis to 1967 or earlier.

The Veteran testified that he experienced the onset of 
symptoms of his current psychiatric disorder during active 
service.  He said it was difficult to explain, and it was 
nothing specific that happened to him.  He described the 
feelings coming over him and that it was very fuzzy.  After 
he was discharged, he tried to work.  He knew something was 
wrong but just couldn't address it.  He began to hear voices.  
He sought treatment for the voices and the feelings.  The 
Veteran's witness testified that the Veteran currently needed 
constant treatment and lived in a home for persons with his 
kind of psychiatric disability.
 
Statements from the Veteran's parents and his sister attest 
to their observations of the Veteran's symptoms during 
service, when he was home on furlough, immediately after his 
discharge, and to the present.

In a claim and statement filed in 1969, the Veteran's parents 
stated that the Veteran was not able to cope with employment 
due to psychological problems ever since his discharge from 
active service.  At the time they filed the claim, the 
Veteran was involuntarily committed.

In a statement proffered in 1970, the Veteran's sister 
attested that the Veteran began to develop nervousness in 
boot camp.  He wrote letters home from active service telling 
his family about his feelings of nervousness but also stating 
he was afraid to tell anyone.  He was treated in service for 
respiratory conditions, and hospitalized on two occasions.  
He wrote in letters that he felt week and nervous.  He came 
home on furlough twice, and his sister stated that she 
observed him to act extremely nervous on his second trip 
home.  She stated that he saw the family doctor, who gave him 
medication.  Following his discharge from active service, he 
tried to cope and held many jobs.  She listed 10 jobs from 
his discharge to 1969, some of which he held for only a few 
months.  She attested that he became worse emotionally over 
time, becoming uncommunicative with his co-workers and 
immediate family.  He would leave home at times.  She further 
described him having nightmares and yelling about his time in 
service.  On one such occasion, he grabbed a knife and his 
parents apprehended him and called the hospital.  

In 1999, the Veteran gave his sister his legal power of 
attorney.  In numerous statements filed in support of the 
Veteran's claim since then, she attested to the continuation 
of his symptoms over the years to the point where he is now 
completely disabled and a patient in a home for the 
psychiatrically disabled.

In a statement proffered in September 1972, the Veteran's 
private physician stated that he had examined the Veteran in 
1962 and 1963 when he was on furlough from service.  He did 
not maintain any records, but he observed mental and 
emotional abnormalities and informed the Veteran's parents.  
The physician stated that the Veteran promised his parents he 
would enter a hospital when he returned, but evidently never 
did so.  After the Veteran's discharge from active service, 
the physician observed, his condition got worse and worse.  
Finally, the physician stated, he had the Veteran committed 
for psychiatric treatment.

These statements, in aggregate, establish the onset of 
psychiatric symptoms during the Veteran's active service, 
immediately after his discharge, and continuing to the 
present.  Moreover, the 1972 private physician's statement 
not only corroborate the lay observations of the Veteran's 
witnesses but also demonstrate medical observations of the 
Veteran's psychiatric symptoms and of their progression to 
the point that involuntary commitment for treatment of these 
symptoms was required.

The balance of the record contains numerous VA and private 
outpatient and inpatient documentation of treatment for 
psychiatric symptoms including psychosis, depression, suicide 
attempts and diagnoses of schizophrenia as well as depressive 
neurosis from 1968 to the present.  As recently as 2004, 
private medical evidence shows that the Veteran is diagnosed 
with schizophrenia, chronic undifferentiated type, and that 
his condition is severely limiting such that he cannot be 
expected to become capable of self-sufficiency.  

There are no findings or opinions against a finding that the 
onset of the Veteran's symptoms began during his active 
service.  

Given the foregoing, the medical and lay evidence establishes 
that the onset of the Veteran's currently manifested acquired 
psychiatric disability, to include depressive neurosis and 
schizophrenia, had its onset during the Veteran's active 
service.  Service connection for an acquired psychiatric 
disability to include depressive neurosis and schizophrenia 
is therefore warranted.


ORDER

The previously denied claim for service connection for a 
nervous condition to include depressive neurosis is reopened.

The previously denied claim for service connection for 
chronic schizophrenic reaction, undifferentiated type is 
reopened.

Service connection for an acquired psychiatric disorder to 
include depressive neurosis and schizophrenia is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


